Paul W. Brown, J.,
concurring in the judgment.
I conclude that the interest of the appellant is protected by the clear language of the supplemental agreement granting appellant use of the storage area “for a term of ten years, and so much longer * * * as gas is * * * stored * * * in the * * * Clinton Sands Storage Area.” The legality and enforceability of such an agreement was recognized by this court in Hallock v. Kintzler (1943), 142 Ohio St. 287. The agreement with the appellees is one of a myriad such made with owners of portions of the so-called Clinton Sands Storage Area, pieced together at an expense of more than $35,000,000 of ratepayers’ money and essential to a storage scheme which in the past critical year provided heat for northeastern Ohio homes and businesses when other areas were in short supply. The agreement with the appellees was not terminable at will but was terminable only in the event that the overall storage scheme should be abandoned. Such agreements are critical to the storage of gas in many other areas, and both their purpose and the indefiniteness of their duration were within the ken of parties to the original agreements and of the successors in title who purchased such property with knowledge of the scheme.